9ec.   in5/h    A.tf



  TRULINCS 91388053 - ZHUKOV, ALEKSANDR - Unit: BRO-H-A


  FROM:91388053
  TO:
  SUBJECT:
  DATE:04/09/2019 01:02:46 PM

  Your Honor
                                                                                         BROOKLYN OFFICE^
  My name is Aieksandr Zhukov. I'm citizen of Russian Federation. My case number CR18-633
  Arrested in Bulgaria 11.06.2018 and extradited to USA on
  01.17.2019. Before 01.17.2019 I never was in USA.

  Being in USA now, I feel myself absolutely helpless, because I have here no family, no parents, no friends,
  i have nobody and nothing here.
  My cyber crime in my indictment is just imagination of FBi and I wish to go jury.
  I didn't steal or hacked anything.
  I had invented the Artificial Intelligence and use it to run absolutely legal business in
  advertisement industry.
  I'm weaponless soldier in front of a tank with name FBi.

  I have Russian lawyer education.
  Being in jail I read law library and found the only pretty similar with mine case.
  If we call American judgment and American judge system as the standard for aii over the world.
  The system FAIR and EQUAL for both sides of trial -
  I'm asking you to provide me non public defender as the lawyer - Simone Bertollini, NY
  Who was on the caser of Fabio Gasperini, N16-CR-441 (NGG)East District of New York
  PLEASE

  i'm asking for that lawyer for next reasons:

 - My case in unique and the first of it's kind precedent.
 - This case has hundreds of tech specifications which must be known by iawyer.
 - Simone Bertoilini is the only lawyer with the experience of cyber crime in advertising industry
 - He is the oniy lawyer in whole USA who got jury in cyber crime in advertising industry
 - He is the oniy iawyer in history of USA who won the jury with cyber crime case
 - Me and my family have no money to hire him

 Sincerely hope for your help.

 Thank you




                                                                                                         APR ? 2 2019

                                                                                                     PRO SE OFFICE
                 #         ■i
                            V-/*




     §
                |1j > ^              Vi

                                ^i   Mi
          &



     9

     Cy
          n      V ^ 1,^ y
          &
          •?l

          3

                l^ll
                 V
                    f\j

\
                <\) x
^ p ^               X
sj Q>v, ';^X
NO        ^ <\J ^
      X $   or> ^
^ ^ .Y

5 ^ ^               ^
      ^ <i;j         O
^ V\ \          ^    Cv^
                    =5)
